Title: John Adams to Charles Adams, 2 January 1795
From: Adams, John
To: Adams, Charles


          
            Dear Sir
            Philadelphia January 2. 1794 [1795]
          
          I have received your Letter of December 30th.— I approve of your caution and applaud your discretion. You ought nevertheless to reconoitre the Country round about you, like a good officer. Between you and me, I believe you to be Surrounded by a gang of sharpers, and I wish you to keep a good look Out, preserve your own honour; keep a clear Conscience and clean hands: but examine every Man and every Thing. You will Soon be respected in this Course, even if you stand alone. Is there any Land Office? Where is it kept? in what House? or other Building? Who are the Land Officers? Who is the

Man or who are the Men, who have by Law Authority to sell Lands? What is that Law & when was it made by which those Persons are impowered to sell? Is there any Land Book? that is to say any Volume or Volumes of Records in which grants, Deeds or Conveyances of Land are registered? Is this Office, and are those Books publick? has every Citizen a right to examine those Records? to take Copies, paying for them &c.? There are honest Men about you, no doubt.
          It would be worth your while, to make an Inventory of Clintons Lands. Enquire in what Part of the State he has Lands? When he purchased them? How much he gave for them? of whom he bought them? What Quantity of Acres in a Parcel? improve cultivated or wild?— Information of every kind should be sought with Ardour by a Young Man.
          You need not recurr to the Supposition of foreign Gold to account for the other Mans Wealth. if I am rightly informed, he made an hundred Thousand Pounds, by a purchase and a Sale of Lands. I know not the Mystery.
          If Professions of Simplicity & Republicanism and Democracy & sanscullotism & Jacobinism &c are a sure Way of making Plumbs Per soltum, We shall have Professors enough. Look about you charles and be neither sharp nor Dupe
          
            J. A.
          
        